DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 4-6 are rejected under 35 U.S.C. 102 as being anticipated by Delmon (WO 2017060631 A1).
Regarding claim 1, Delmon discloses a double-headed tube structure (See Figs 1 & 9, see further ¶ [0124] – [0135]), comprising a tube body (See Fig 7, #4 for a tube body), a first tube head (#29), an annular retaining member (See Figs 1, 3, and 7, #24/#26/#104) and a second tube head (See Figs 1/7, #7 & #17); the first tube head and a first end portion of the tube body being hermetically connected together (See Fig 1 illustrating that the first tube head {#29} is connected with the first end portion of the tube body {Fig 1, P4}. ¶ [0180] describes that the connection is in a leak-tight {hermetic} fashion), a second end portion of the tube body (See Fig 1, #1b illustrating a second end portion of the tube body {#4}) being sleeved on an outer circumference of the annular retaining member (See Fig 1 illustrating that the second end portion of the tube body {#1b} is sleeved on an outer portion of the annular retaining member {#24/#26/#104}), the second end portion of the tube body, the annular retaining member and the second tube head being hermetically connected together (See ¶'s [0120], [0123], & [0126] - [0128] describing that the inner face {#104 - part of the annular retaining member} is interlocked with the second end portion of the tube body & the second tube head to be hermetically sealed and connected together); the annular retaining member communicating with the tube body and the second tube head (See Figs 1 & 3 illustrating that the annular retaining member communicates with the tube body {see Fig 1, #V}).

Regarding claim 4, Delmon further discloses wherein the annular retaining member has a through hole communicating with the tube body and the second tube head (See Fig 1 illustrating that the annular member {#24} has a through hole {also shown in Fig 7} which communicates with the inside of the tube body and the second tube head).

Regarding claim 5, Delmon further discloses wherein the second tube head is formed with an annular flange extending toward the annular retaining member (See annotated Fig 3 illustrating the second tube head has an annular flange which extends toward the annular retaining member {#24}), the annular flange is inserted in the through hole and is restricted from axial movement to prevent the second tube head from being loosened relative to the annular retaining member (See annotated Fig 3 below illustrating the annular flange inserted in the through hole and is restricted from axial movement).

    PNG
    media_image1.png
    749
    737
    media_image1.png
    Greyscale

Figure 1. Annotated Fig 3 illustrating details of the annular retaining member and the second tube head.

Regarding claim 6, Delmon further discloses wherein a top end of the annular flange protrudes in a radial direction of the second tube head to form a limiting portion (See annotated Fig 3 above in the rejection of claim 5, which illustrates that the top end of the identified annular flange protrudes in a radial direction of the second tube head to form a limiting portion), the through hole is formed with a limiting step corresponding in position to the limiting portion, and the limiting portion is mated with the limiting step to prevent the annular flange from coming out of the through hole (See annotated Fig 3 above in the rejection of claim 5, which illustrates that the through hole forms with a limiting step {elbow portion of annular flange} which is mated with limiting portion to prevent the annular flange from coming out of the through hole).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Delmon in view of another embodiment of Delmon.
Regarding claim 7, Delmon teaches a second outer cap (Fig 1, #16), the second outer cap being detachably assembled on the second tube head (See ¶ [0102] describing that the cap {#16} is connected to the second tube head in a removable/detachable manner).
	However, the above embodiment of Delmon does not specifically teach a first outer cap the first outer cap being detachably assembled on the first tube head.
	A second embodiment of Delmon teaches a first outer cap (Fig 11, #200) the first outer cap being detachably assembled on the first tube head (See ¶ [0109] describing that the first outer cap can be removed from the first tube head).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Delmon shown in Figs 1-3 to incorporate the teachings of a second embodiment of Delmon shown in Fig 11 to include a first (bottom) cap which is removable, with the motivation of providing a structure to allow access to the bottom portion of the tube body as recognized by Delmon in ¶’s [0141] – [0144].
	
Regarding claim 8, Delmon does not specifically teach wherein an inner circumference of the first outer cap is formed with a first inner engaging portion, an outer circumference of the first tube head is formed with a first outer engaging portion, the first inner engaging portion is matched with the first outer engaging portion so that the first outer cap is movably fitted on the first tube head.
	A second embodiment of Delmon teaches wherein an inner circumference of the first outer cap is formed with a first inner engaging portion, an outer circumference of the first tube head is formed with a first outer engaging portion, the first inner engaging portion is matched with the first outer engaging portion so that the first outer cap is movably fitted on the first tube head (See annotated Fig 11 below illustrating the inner circumference of the outer cap, a first inner engaging portion, an outer circumference of the first tube head; and that the first inner engaging portion is matched with the first outer engaging portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Delmon shown in Figs 1-3 to incorporate the teachings of a second embodiment of Delmon shown in Fig 11 to include a first (bottom) cap which is removable, with the motivation of providing a structure to allow access to the bottom portion of the tube body as recognized by Delmon in ¶’s [0141] – [0144].

    PNG
    media_image2.png
    403
    492
    media_image2.png
    Greyscale

Figure 2. Annotated Fig 11 illustrating details of the first outer cap engaging with the first tube portion.

Regarding claim 10, Delmon further teaches wherein an inner circumference of the second outer cap (Fig 3, #16) is formed with a second inner engaging portion (Fig 3, #19a), an outer circumference of the second tube head is formed with a second outer engaging portion (See Fig 3 illustrating that the second tube head has an outer circumference {#190} formed with a second outer engaging portion {#190}), the second inner engaging portion is matched with the second outer engaging portion so that the second outer cap is movably fitted on the second tube head (See ¶ [0160] describing that the second cap {#16}, via the engagement portion {#19a} matches with the end of the second tube head).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Delmon in view of Plews.
Regarding claim 2,  Delmon does not specifically teach wherein the first tube head and the first end portion of the tube body are sealedly welded together.
	Plews teaches wherein the first tube head and the first end portion of the tube body are sealedly welded together (Fig 3d, #103. See further ¶ [0117] – “In a fourth step, illustrated in FIG. 3d, a first bonding tool 212 bonds together the outer extruded tube 103 and the inner extruded tube 102 in the vicinity of the second mold opening 200d so as to close off the annular tube cavity 104 at one end. This bonding may be achieved in any one of a number of ways, for example, by using a friction welding technique such as spin welding, by laser welding, by ultrasonic welding, by gluing or by using residual heat from the extrusion process itself.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon to incorporate the teachings of Plews to include welding the tube body and a portion of the first tube head, and welding the annular retaining member and the second tube head with the motivation that welding metallic components creates a fluid-tight seal preventing leakage and ensuring a durable bonding as recognized by Plews in ¶ [0003], [0096], and [0117].

Regarding claim 3,  Delmon does not specifically teach wherein the second end portion of the tube body, the annular retaining member and the second tube head are sealedly welded together.
	Plews teaches wherein the second end portion of the tube body, the annular retaining member and the second tube head are sealedly welded together (Fig 3d, #103. See further ¶ [0117] – “In a fourth step, illustrated in FIG. 3d, a first bonding tool 212 bonds together the outer extruded tube 103 and the inner extruded tube 102 in the vicinity of the second mold opening 200d so as to close off the annular tube cavity 104 at one end. This bonding may be achieved in any one of a number of ways, for example, by using a friction welding technique such as spin welding, by laser welding, by ultrasonic welding, by gluing or by using residual heat from the extrusion process itself.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon to incorporate the teachings of Plews to include welding the tube body and a portion of the first tube head, and welding the annular retaining member and the second tube head with the motivation that welding metallic components creates a fluid-tight seal preventing leakage and ensuring a durable bonding as recognized by Plews in ¶ [0003], [0096], and [0117].

Claims 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Delmon in view of another embodiment of Wang (US 2009/0277912 A1).
Regarding claim 9, Delmon does not specifically teach wherein the first inner engaging portion and the first outer engaging portion are screw threads.
	Wang teaches wherein the first inner engaging portion (See Fig 1, #72 illustrating screw threads on the first inner engaging portion) and the first outer engaging portion are screw threads (See Fig 1, #111 illustrating screw threads on the first outer engaging portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon to incorporate the teachings of Wang to include screw threads between the engaging portions with the motivation of providing a way to affix the cap to the tube head in an easily removable manner, as recognized by Wang in ¶ [0041], [0046], [0052].

Regarding claim 11, Delmon does not specifically teach wherein the first inner engaging portion and the first outer engaging portion are screw threads.
	Wang teaches wherein the second inner engaging portion (See Fig 1, #72 illustrating screw threads on the first inner engaging portion) and the second outer engaging portion are screw threads (See Fig 1, #111 illustrating screw threads on the first outer engaging portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Delmon to incorporate the teachings of Wang to include screw threads between the engaging portions with the motivation of providing a way to affix the cap to the tube head in an easily removable manner, as recognized by Wang in ¶ [0041], [0046], [0052].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731